Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered March 8, 1995, which granted plaintiff’s motion to increase the ad damnum clause, unanimously affirmed, without costs.
The IAS Court properly granted plaintiffs motion to increase the ad damnum clause since there was no prejudice to defendant (see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18). The belatedness of the amendment and the exposure of defen*495dant to greater liability do not, standing alone, constitute cognizable prejudice (Dolan v Garden City Union Free School Dist., 113 AD2d 781, 785). Furthermore, "[t]he matter of allowing an amendment is committed 'almost entirely to the court’s discretion to be determined on a sui generis basis’ ” (Murray v City of New York, 43 NY2d 400, 404-405), which discretion was appropriately exercised herein. Concur—Murphy, P. J., Sullivan, Ellerin, Ross and Mazzarelli, JJ.